—Appeal from the resettled order, Supreme Court, New York County (Sherman, J.), entered March 2, 1983, dismissed as subsumed, without costs. 11 Judgment, Supreme Court, New York County (Evans, J.), entered August 18, 1983, modified, on the law and the facts, by increasing the award by $21,624.18, plus interest from the date of plaintiff’s payment, and, as modified, affirmed, with costs. H For the reasons stated by Justice Stecher in his opinion dated July 20,1980, plaintiff was entitled to recovery against defendant appellants. We agree with Justice Sherman’s conclusion, upon resettlement, that the Statute of Limitations had not run upon plaintiff’s claim. Plaintiff was entitled to be reimbursed for damages claimed on and after January 1,' 1972. The amount awarded by Justice Evans at the assessment should be increased by $21,624.18 plus interest from the date of payment. Plaintiff’s evidence amply supported an award in that amount for tax block No. 71,926, lot 11. We find no merit to the issues raised by defendants-appellants in their briefs. Concur — Murphy, P. J., Kupferman, Sandler, Ross and Kassal, JJ.